IN THE SUPREME COURT OF THE STATE OF DELAWARE

DONNA GRANT,                                   §
                                               §     No. 245, 2021
                 Petitioner Below,             §
                 Appellant,                    §     Court Below—Family Court
                                               §     of the State of Delaware
                        v.                     §
                                               §     File No: CN20-02581
AARON KELLY, Administrator                     §     Petition No. 20-10923
of the Estate of Richard T. Carter,            §
                                               §
                 Respondent Below,             §
                 Appellee.                     §

                               Submitted: May 11, 2022
                               Decided:   May 12, 2022
Before VALIHURA, VAUGHN, and TRAYNOR, Justices.
                                            ORDER
        This 12th day of May, 2022, after consideration of the parties’ briefs and the

record on appeal, it appears that:

         (1)     When Donna Grant filed her Petition for Paternity Adjudication in the

Family Court (the “Delaware Paternity Action”), a probate proceeding was pending

in the North Carolina General Court of Justice, Superior Court Division. In that

proceeding, which was captioned In the Matter of the Estate of [Richard Carter],

Case No. 19 E 907, Grant alleged that she was the decedent’s daughter and thus was

“an interested person”1 in the proceeding.




1
    This Court assigned pseudonyms to all parties under Supreme Court Rule 7(d).
         (2)    The Delaware Paternity Action appears to have been designed to muster

proof of the allegation she made in the North Carolina probate proceeding that Carter

was Grant’s father.

         (3)    Aaron Kelly, who is the administrator of Carter’s estate in North

Carolina, is a resident of North Carolina. When she filed the Delaware Paternity

Action, Grant was a resident of Massachusetts. Carter’s other intestate heirs live in

Texas and California, respectively.

         (4)    Kelly moved to dismiss the Delaware Paternity Action in deference to

the first-filed and then “pending estate proceedings in North Carolina,”2 noting that

“the issues between the parties are substantially interrelated and can be determined

in North Carolina.” The Family Court granted Kelly’s motion.

         (5)    Based upon our review of the record and the parties’ briefs, we are

satisfied that the Family Court correctly applied the first-filed rule as outlined in

McWane Cast Iron Pipe Corp. v. McDowell-Wellman Engineering Co.3 and did not

abuse its discretion when it dismissed the Delaware Paternity Action.




2
    App. to Opening Br. at A93.
3
    263 A.2d 281 (Del. 1970).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                   BY THE COURT:

                                   /s/ Gary F. Traynor
                                         Justice